DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
The information disclosure statement filed September 6, 2018 has been considered. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 31-50 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claims 31-50 are directed to a determining a score quantifying a risk of injury to the patient at a physiological state, based on a computed blood flow characteristic. 
The limitation of  creating a geometric model representing the geometry of at least a portion of the patient's vasculature, the geometric model reflecting vascular geometry at a first physiological state (Claim 31, 39 and 47) and the limitation of generating a physics-based model based on the geometric model; and computing the blood flow based on the physics-based model (Claims 32-34, 37, 40, 41, 42, 45 and 48-50), and the limitation defining blood flow characteristics (Claims 35 and 43) and the limitation defining the physiological state (Claims 36 and 44), and the limitation of computing the score quantifying 
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
In addition, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because while determining a score quantifying a risk of a of injury require non-abstract elements, such as controller, processors, sensors, models and displays, these are routinely used in in the art and can be viewed as an insignificant extra-solution data gathering step.  
Moreover, data manipulation itself is not a practical application, and the practical application itself needs to be explicitly recited in the claim (not just capable of being used as part of one). Still further, this judicial exception is not integrated into a practical application because the claims merely determine a score quantifying a risk of injury and does not utilize the determination in a practical application.  
Further, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the 
Viewed separately and in combination as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amounts to significantly more than the abstract idea.  Accordingly, the non-abstract elements are not sufficient to ensure that the claims amount to significantly more than the abstract idea.  Therefore, the claims are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 31-50 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. More 

Claims 31-50 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling to compare the one or more normalized values of the at least one blood flow characteristic during the simulated level of physical activity to a threshold to determine whether the level of physical activity exceeds a identified level (see for example, Specification para. 0005, 0010, 0011, 0012, 0014, 016, 0017, 0018, 0209), does not reasonably provide enablement for “determining a score quantifying a risk of injury to the patient at the second physiological state, based on the computed blood flow characteristic”.  
The enablement requirement refers to the requirement of 35 U.S.C. 112, first paragraph, that the specification describe how to make and how to use the invention. The invention that one skilled in the art must be enabled to make and use is that defined by the claim(s) of the particular application or patent. Accordingly, even though the statute does not use the term “undue experimentation,” it has been interpreted to require that the claimed invention be enabled so that any person skilled in the art can make and use the invention without undue experimentation. In re Wands, 858 F.2d at 737, 8USPQ2d at 1404 (Fed. Cir. 1988). See MPEP § 2164.01 and § 2164.04 and also United States v. Telectronics, Inc., 857 F.2d 778, 785, 8 USPQ2d 1217,1223 (Fed. Cir. 1988).  According to In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988), there are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement 
The breadth of the claims;
The nature of the invention;
The state of the prior art;
The level of one of ordinary skill;
The level of predictability in the art;
The amount of direction provided by the inventor;
The existence of working examples; and
The quantity of experimentation needed to make or use the invention based on the content of the disclosure.


Although the examiner has the initial burden to establish a reasonable basis to question the enablement provided for the claimed invention, MPEP 2164.04 states, “While the analysis and conclusion of a lack of enablement are based on the factors discussed in MPEP § 2164.01(a) and the evidence as a whole, it is not necessary to discuss each factor in the written enablement rejection. The language should focus on those factors, reasons, and evidence that lead the examiner to conclude that the specification fails to teach how to make and use the claimed invention without undue experimentation, or that the scope of any enablement provided to one skilled in the art is not commensurate with the scope of protection sought by the claims.”
In the present application, the breadth of the claims encompasses an extremely broad number of options (i.e., type of injuries other than myocardial infarction (para. 0242), physiological states, signal characteristics, parameters/constants and algorithms to determine statistical significance), none of which are disclosed or claimed.  It would require undue experimentation to determine another method, other than the disclosed normalized values, to obtain a statistically significant value in which to base the determination of a maximum level of physical activity, intensity or exercise or risk of myocardial infarction for the patient in this particular application. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the invention commensurate in scope with these claims without undue experimentation.

Claims 35, 43 and 50 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for blood flow characteristic chosen from coronary blood flow, blood pressure, myocardial perfusion, does not reasonably provide enablement for plaque vulnerability and a territory of the patient’s heart at risk of insufficient blood flow.  More specifically, using the Wands factors specified above, the Specification does not enable the determination of a threshold value associated with a cardiac event, such as the determination of plaque vulnerability or plaque stress, because definitive proof of the vulnerable plaque, however, remains elusive because animal or human data supporting a cause-and-effect relationship are lacking (see A. V. Finn, et al., “Concept of Vulnerable/Unstable Plaque” Arteriosclerosis, Thrombosis, and Vascular Biology, 2010; 30: 1282-1292, for example Abstract “Definitive proof of the vulnerable plaque, however, remains elusive because animal or human data supporting a cause-and-effect relationship are lacking.”).  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the invention commensurate in scope with these claims without undue experimentation. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 31-50 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. The claim preamble is 

Claims 31-36, 39-44 and 47-50 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. The claim preamble is directed to quantifying limitations in coronary artery blood flow during exercise, but the claims limitations are not directed to coronary artery blood flow such that the claims fail to particularly point out and distinctly claim the invention.

Claims 35, 43 and 50 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. More particularly, the term "territory at risk" is indefinite because the metes and bounds of the term are uncertain and the Specification does not provide guidance for determination of those boundaries.  



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 31-50 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20120041318A1 to Taylor (Taylor).  

In regards to Claims 31, 33, 36, 39, 41, 44, 47 and 49, Taylor teaches a system for quantifying limitations in coronary artery blood flow during exercise in a patient with coronary artery disease (see entire document, for example para. 0049, 0161, 0162 “is understood that boundary conditions for other physiological states, such as rest, varying degrees of hyperemia, varying degrees of exercise, exertion, stress, or other conditions, may be determined.”), the system comprising: at least one computer system configured for: receiving data regarding geometry of a patient's vasculature; creating a geometric model representing the geometry of at least a portion of the patient's vasculature, the geometric model reflecting vascular geometry at a first physiological state (see entire document, for example Abstract “The system may include at least one computer system configured to receive patient-specific data regarding a geometry of the patient's heart, and create a three-dimensional model representing at least a portion of the patient's heart based on the patient-specific data. The at least one computer system may be further configured to create a physics-based model relating to a blood flow characteristic of the patient's heart and determine a fractional flow reserve within the patient's heart based on the three-dimensional model and the physics-based model."; para. 0019-0021 “The at least one computer system is also configured to determine a total resistance associated with a total flow through the portion of the 

In regards to Claims 32, 40 and 48, Taylor teaches generating a physics-based model based on the geometric model; and computing the blood flow based on the physics-based model (see entire document, for example Abstract “The at least one computer system may be further configured to create a physics-based model relating to a blood flow characteristic of the patient's heart and determine a fractional flow reserve within the patient's heart based on the three-dimensional model and the physics-based model.”).

In regards to Claim 34 and 42, Taylor teaches the geometric model is a three-dimensional model (see entire document, for example para. 0010 “create a three-dimensional model representing at least a portion of the patient's heart based on the patient-specific data”). 

In regards to Claim 35, 43 and 50, Taylor teaches the at least one blood flow characteristic is chosen from coronary blood flow, blood pressure, plaque stress, myocardial perfusion, plaque vulnerability, and territory at risk (see entire document, for example para. 0116 “The systems and methods disclosed herein may be incorporated into a software tool accessed by physicians to provide a noninvasive means to quantify blood flow in the coronary arteries and to assess the functional significance of coronary artery disease”, and para. 0333 “myocardial volume risk, and myocardial perfusion risk may be quantified”).

In regards to Claims 37 and 45, Taylor teaches the geometric model represents at least the portion of the patient's heart includes at least a portion of an aorta and at least a portion of a plurality of coronary arteries emanating from the portion of the aorta (see entire document, for example para. 0058, 0104, 0105, 0106 “the portion of the patient's anatomy that is represented by the three-dimensional model 10 may include at least a portion of the aorta and a proximal portion of the main coronary arteries (and the branches extending or emanating therefrom) connected to the aorta.”).  

In regards to Claims 38 and 46, Taylor teaches computing the score at a plurality of locations in the plurality of coronary arteries (see entire document, for example para. 0177 “a total resistance R at the outflow boundaries” and Claim 46 “determine a difference between the first information and the second information at a plurality of locations within the anatomical structure of the patient” and Claim 48 “a portion of a plurality of arteries in the patient's heart”).   

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MITCHELL E. ALTER whose telephone number is (571)270-3892.  The examiner can normally be reached on Monday and Tuesday, 9:00 AM to 5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M. Sims can be reached on 571-272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



MITCHELL E. ALTER
Examiner
Art Unit 3791



/MITCHELL E ALTER/Examiner, Art Unit 3791